AO 199A (Rev.. 12/11- EDCA [Fresno]) Order Setting Conditions of Release- Misd.



                                    , UNITED STATES DISTRICT COURT
                                                                         for the
                                                  Eastern District of Califomia
                                                                                                                                    JUL 15. 2'019
                                                                                                                          CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA,                                                                                               EASTERN DISTRICT OF CALIFORNIA
                                                                         )
                                                                                                                        BY       ~~"""»=Q=----
                                                                                                                                   DEPUT'I CLE.H~
                                                                         )
                               v.
                                                                         )                 Case No.                5: 19-MJ-00033-JLT
CASEY L. MYERS,                                                          )

                                        ORDER SETTING CONDITIONS OF RELEASE .
                                                                  (Misdemeanor)

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release;

(2)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose;

(3)   The defendant shall notify the Court and defendant's counsel of any change of address; and

(4)   The defendant must appear at:              United States District Court, Central District of California
                                                                                                     Place

      3470 Twelfth Street, Riverside, CA 92501-3801
      on                                                               10/4/2019 at 8:30 a.m.
                                                                             Date and Time
I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to a thes conditions and
understand that a violation of any of these conditions can result in a warrant for my arr t and ubse uent detention.
                                                                                          .                       ;1
                                                                                                              I

  Date:       7/15/2019                                                                                   /
                                                                                  _ _ _ _ _ _. . . i . . . _ - J - J . . - - . , , ¥ . . - - - - # = - - - - - - -

                                                                                                         L./
Date:     1 /[C) !'J
                                                                                    Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                                    Printed name and title
